JUSTICE CHAPMAN, concurring in part and dissenting in part: I concur in the majority’s decision that plaintiff’s motion for summary judgment as to count I of plaintiff’s complaint should not have been granted, and that this cause should be reversed and remanded for further proceedings. I disagree, however, with the majority’s decision that count II fails to state a cause of action for conversion and, therefore, I dissent from that portion of its decision. I begin by assuming that the trial court could, although it did not, have based its decision to dismiss count II on the grounds that a conversion will not lie where money is the chattel. While there are few cases dealing with the conversion of money, it has been held that money can be the subject of conversion. (See Addante v. Pompilio (1940), 303 Ill. App. 172, 25 N.E.2d 123.) “[T]he subject of conversion is required to be an identifiable object of property of which the plaintiff was wrongfully deprived. Money may be the subject of conversion, but it must be capable of being described as a specific chattel ***.” (In re Thebus (1985), 108 Ill. 2d 255, 260, 483 N.E.2d 1258, 1260.) Dean Prosser also provides guidance as to what may be the subject of conversion: “Any tangible chattel could be lost and found, and so could be converted. *** Intangible rights of all kinds could not be lost or found, and the original rule was that there could be no conversion of such property. *** The first relaxation of the rule was with respect to the conversion of a document in which intangible rights were merged, so that the one became the symbol of the other — as in the case of a promissory note, a check, a bond, a bill of lading, or a stock certificate. This was then extended to include intangible rights to which a tangible object, converted by the defendant, was highly important — as in the case of a savings bank book, an insurance policy, a tax receipt, account books, or a receipted account. In all of these cases the conversion of the tangible thing was held to include conversion of the intangible rights, and to carry damages for it.” (W. Keeton, Prosser & Keeton on Torts §15, at 90-91 (5th ed. 1984).) In this case the certificate of deposit is obviously a tangible object similar to the insurance policy referred to by Prosser. A requisite for maintaining an action for conversion of money is that it must be shown that the money claimed, or its equivalent, at all times belonged to the plaintiff and that the defendant converted it to his own use. Thebus, 108 Ill. 2d 255, 483 N.E.2d 1258. While the majority does not expressly suggest that money held in a certificate of deposit may not be the subject of a conversion, the disposition curtails the plaintiff’s right to plead a cause of action for conversion of money represented by a certificate of deposit. I agree with the majority that in order to plead a proper complaint for conversion one should allege (1) an unauthorized and wrongful assumption of control, dominion, or ownership by a person over the personalty of another; (2) his right in the property; (3) his right to the immediate possession of the property, absolute and unconditional; and (4) a demand for possession thereof. (219 Ill. App. 3d at 147.) Count II of plaintiff’s complaint pleads each of the four allegations. I do not believe it is necessary for plaintiff to allege “the delivery of the monies to the bank.” The essence of conversion is not the method of the acquisition by the wrongdoer but a wrongful deprivation by the alleged wrongdoer. (Andrews v. Mid-America Bank & Trust Co. (1987), 152 Ill. App. 3d 139, 142, 503 N.E.2d 1120, 1122, citing Jensen v. Chicago & Western Indiana R.R. Co. (1981), 94 Ill. App. 3d 915, 932, 419 N.E.2d 578, 593.) Plaintiff has alleged a wrongful deprivation of the money held by defendant. It is not necessary for plaintiff to plead how the defendant acquired possession of the money. I would find that the trial court erred in granting defendant’s motion to dismiss count II.